DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4-17 and 19-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 4 recites the limitation "the … laser guide" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the archer" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the archer" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitations "the processor housing" and "the sight window" in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 14 recites the limitation "the sight window" in lines 2-3 (2X).  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitations "the view" and "the sight window" in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 19 recites the limitation "the bow" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitations "the inclination" and "the bow" in line 2.  There is insufficient antecedent basis for these limitations in the claim.
Claim 21 recites the limitation "the bow" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Any unspecified claim is rejected as being dependent upon a rejected base claim.
The claims will be further treated on the merits as best understood only.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 13, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0297744 to Schneider et al. (Schneider).
Re: claim 1, Schneider discloses the claimed invention including an automatic bow sight including: a range finder 190, e.g., Fig. 1, suitable for determining a range to a target, ¶ [0058]; a range finder aiming mechanism 162 for use in assisting to aim the range finder at a target, e.g., ¶¶ [0036], [0038]; a display arrangement including a plurality of light sources 164, 210, e.g., Figs. 4-6B, e.g., ¶¶ [0037], [0052], respectively, that can be switched on independently and/or in combination (each can operate in combination, which suffices); and a processor 154 configured to receive information from the range finder, e.g., ¶ [0039], and to send an actuation signal to the display arrangement in order for at least some of the light sources to be selectively switched on (at least as shown in, e.g., Figs. 6A-6B, i.e., both 162B and 164 are illuminated).
With further respect to “can be switched on independently and/or in combination,” it has been held that the recitation that an element is “capable of” performing a function, here, can be switched on, is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchinson, 69 USPQ 138.  Regardless, Schneider fairly discloses the light sources operating in combination, which suffices.
Re: claim 3, Schneider further discloses in which the range finder aiming device is in the form of a laser beam used by the range finder to range a target, e.g., ¶ [0058].
Re: claim 4, Schneider fairly discloses the elements being securable to a bow, e.g., Fig. 3, e.g., ¶¶ [0032] and [0034].  See also in re Hutchinson, above, regarding being capable of performing a function.
Re: claim 5, Schneider further discloses a housing, e.g., Fig. 14, exemplified by callout 368, i.e., sufficiently shown are the elements within a housing.
Re: claim 13, Schneider further discloses in which the light sources are in communication with the processor located in [a] processor housing adjacent [a] sight window, both clearly shown in, e.g., Fig. 14.
Re: claim 17, Schneider further discloses including a magnification lens for magnifying [a] view through [a] sight window, e.g., ¶ [0035].
Re: claim 18, Schneider fairly discloses including a receiving formation suitable for releasably receiving a magnification lens, since such is inherent in the disclosure of “an optical system which magnifies target 106,” id.  Specifically, there must be some formation receiving a magnification lens in order for such an optical system to magnify the target.
Re: claim 19, Schneider further discloses in which the processor includes a memory module 174, e.g., ¶¶ [0041]-[0043], for storing a plurality of pre-set shooting programs to enable a user to choose one of the pre-set programs when [a] bow is sighted, ¶ [0043].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-7, and, alternatively, claim 4, are rejected under 35 U.S.C. 103 as being unpatentable over Schneider in view of US 2011/0222046 to Overstreet (cited by Applicant).
Re: claim 2, Schneider discloses the claimed invention as applied above except for in which the range finder aiming mechanism is in the form of a laser guide which is aligned with the range finder in order to provide, in use, a visual indication of a focal point of the range finder.
Overstreet discloses a bow 10, e.g., Fig. 1, a rangefinder 50, and a range finder aiming mechanism 68, e.g., Fig. 2A, wherein the “mechanism 68 is a visible laser beam that displays a visible laser image on the target,” ¶ [0021], in the same field of endeavor for the purposes of “provid[ing] a means to allow the rangefinder 50 to be aligned with a sighted target,” id.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify Schneider as taught by Overstreet in order to provide a means to allow a rangefinder to be aligned with a sighted target.  Further rationales:
All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made; and/or

When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1395 (citing U.S. v. Adams, 383 US 36, 50-51 (1966)).

Re: claim 4, presuming adequate antecedent basis for the laser guide, Schneider fails to disclose such, while Overstreet overcomes this deficiency, above.  Overstreet further demonstrates the elements secured to a bow, e.g., Fig. 1.
Re: claim 5, Overstreet further discloses including a housing, e.g., Fig. 1, configured for housing the range finder, laser guide, processor and display arrangement (all elements are within a housing), the housing being releasably securable to the bow (as shown).
Re: claim 6, Schneider further discloses in which the housing includes a sight window 370 for housing the display arrangement, e.g., ¶ [0072], and a processor enclosure (exemplified schematically) operatively adjacent the sight window (as shown), except for a range finder and laser guide enclosure located operatively above the sight window.
Overstreet discloses a range finder and laser guide enclosure (50, e.g., Figs. 1-2B) located operatively above a sight window 70.  Thus, including this feature would have been obvious to one of ordinary skill in the art at the time of invention as well for the same reasoning and/or rationales provided above.
Re: claim 7, Schneider further discloses in which the display arrangement includes a display element 234, e.g., Fig. 4, from which light emanating from the light source is in use reflected towards [an] archer (exemplified by 208).

Claims 14-16, and, alternatively claims 1-7 and 13, are rejected under 35 U.S.C. 103 as being unpatentable over US 6,073,352 to Zykan et al. (Zykan, cited by Applicant) in view of Overstreet.
For brevity, the rejections in the written report filed 21 AUG 19 will not be repeated herein but do appear to address the claimed subject matter sufficiently.  Note that whether Overstreet satisfies the teaching, motivation, or suggestion to combine, the further rationales provided above would address such competently.
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zykan in view of Overstreet, further in view of US 5,634,278 to London (cited by Applicant).
Similarly to that above, the rejections in the written report filed 21 AUG 19 will not be repeated herein but do appear to address the claimed subject matter sufficiently.  See above regarding further rationales.  Note that any modification would herein be applied to the base reference, Zykan, i.e., the action would not modify a teaching reference to arrive at the claimed subject matter.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zykan in view of Overstreet, further in view of US 8,316,551 to Gorsuch et al. (Gorsuch, cited by Applicant).
Similarly to that above, the rejections in the written report filed 21 AUG 19 will not be repeated herein but do appear to address the claimed subject matter sufficiently.  See above regarding further rationales.  Note again that any modification would herein be applied to the base reference, Zykan, i.e., the action would not modify a teaching reference to arrive at the claimed subject matter.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
10-May-22